UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51757 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) DELAWARE 16-1731691 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 PACIFIC AVENUE, SUITE 2900 DALLAS, TX 75201 (Address of principal executive offices) (Zip Code) (214) 750-1771 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer, accelerated filer and small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The issuer had 45,507,373 common units, 7,276,506 Class D common units, and 19,103,896 subordinated units outstanding as of April 30, 2008. Page PART I — FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 27 PART II — OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6.Exhibits Exhibit 10.1.Employment Agreement with Byron R. Kelley Exhibit 10.2.Severance Agreement with Dan A. Fleckman Exhibit 10.3.Consulting Services Agreement with James W. Hunt Exhibit 12-1.Computation of Ratio of Earnings to Fixed Charges Exhibit 31-1.Rule 13a-14(a)/15d-14(a) Certification of CEO Exhibit 31-2.Rule 13a-14(a)/15d-14(a) Certification of CFO Exhibit 32-1.Section 1350 Certification of CEO Exhibit 32-2.Section 1350 Certification of CFO i Table of Contents Introductory Statement References in this report to the “Partnership,” “we,” “our,” “us” and similar terms, when used in a historical context, refer to Regency Energy Partners LP, or the Partnership, and to Regency Gas Services LLC and its subsidiaries, all the outstanding member interests of which were contributed to the Partnership on February 3, 2006.When used in the present tense or prospectively, these terms refer to the Partnership and its subsidiaries.We use the following definitions in this quarterly report on Form 10-Q: Name Definition or Description ASC ASC Hugoton LLC, an affiliate of GECC BBE BlackBrush Energy, Inc. Bbls/d Barrels per day BBOG BlackBrush Oil & Gas, LP Bcf One billion cubic feet Bcf/d One billion cubic feet per day BTU A unit of energy needed to raise the temperature of one pound of water by one degree Fahrenheit CDM CDM Resource Management LLC CDM GP CDM OLP GP, LLC, the sole general partner of CDM CDM LP CDMR Holdings, LLC, the sole limited partner of CDM CERCLA Comprehensive Environmental Response, Compensation and Liability Act DOT U.S. Department of Transportation EIA Energy Information Administration Enbridge Enbridge Pipelines (NE Texas), LP, Enbridge Pipeline (Texas Interstate), LP and Enbridge Pipelines (Texas Gathering), LP EnergyOne FrontStreet EnergyOne LLC EPA Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FrontStreet FrontStreet Hugoton LLC Fund V Hicks, Muse, Tate & Furst Equity Fund V, L.P. GAAP Accounting principles generally accepted in the United States GE General Electric Company GE EFS General Electric Energy Financial Services, a unit of GECC, combined with Regency GP Acquirer LP and Regency LP Acquirer LP GECC General Electric Capital Corporation, an indirect wholly owned subsidiary of GE General Partner Regency GP LP, the general partner of the Partnership, or Regency GP LLC, the general partner of Regnecy GP LP, which effectively manages the business and affairs of the Partnership GSTC Gulf States Transmission Corporation HLPSA Hazardous Liquid Pipeline Safety Act HM Capital HM Capital Partners LLC HM Capital Investors Regency Acquisition LP, HMTF Regency L.P., HM Capital and funds managed by HM Capital, including Fund V, and certain co-investors, including some of the directors and officers of the Managing GP HMTF Gas Partners HMTF Gas Partners II, LP HMTF Regency HMTF Regency L.P. IRS Internal Revenue Service LIBOR London Interbank Offered Rate Managing GP Regency GP LLC, the general partner of the General Partner, which effectively manages the Partnership MMbtu One million BTUs MMbtu/d One million BTUs per day MMcf One million cubic feet MMcf/d One million cubic feet per day MQD Minimum Quarterly Distribution NGA Natural Gas Act of 1938 NGLs Natural gas liquids NGPA Natural Gas Policy Act of 1978 NGPSA Natural Gas Pipeline Safety Act of 1968, as amended NPDES National Pollutant Discharge Elimination System Nasdaq Nasdaq Stock Market, LLC NYMEX New York Mercantile Exchange OSHA Occupational Safety and Health Act Partnership Regency Energy Partners LP Pueblo Pueblo Midstream Gas Corporation RCRA Resource Conservation and Recovery Act RFS Regency Field Services LLC RGS Regency Gas Services LLC RIGS Regency Intrastate Gas LLC SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standard Tcf One trillion cubic feet Tcf/d One trillion cubic feet per day TexStar TexStar Field Services, L.P. and its general partner, TexStar GP, LLC TRRC Texas Railroad Commission ii Table of Contents Cautionary Statement about Forward-Looking Statements Certain matters discussed in this report include “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.Statements using words such as “anticipate,” “believe,” “intend,” “project,” “plan,” “expect,” “continue,” “estimate,” “goal,” “forecast,” “may” or similar expressions help identify forward-looking statements.Although we believe our forward-looking statements are based on reasonable assumptions and current expectations and projections about future events, we can not give assurances that such expectations will prove to be correct.Forward-looking statements are subject to a variety of risks, uncertainties and assumptions including without limitation the following: · changes in laws and regulations impacting the midstream sector of the natural gas industry; · the level of creditworthiness of our counterparties and customers; · our ability to access the debt and equity markets; · our use of derivative financial instruments to hedge commodity and interest rate risks; · the amount of collateral required to be posted from time to time in our transactions; · changes in commodity prices, interest rates, demand for our services; · weather and other natural phenomena; · industry changes including the impact of consolidations and changes in competition; · our ability to obtain required approvals for construction or modernization of our facilities and the timing of production from such facilities; and · the effect of accounting pronouncements issued periodically by accounting standard setting boards. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may differ materially from those anticipated, estimated, projected or expected. Each forward-looking statement speaks only as of the date of the particular statement and we undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. iii Table of Contents Item 1.Financial Statements Regency Energy Partners LP Condensed Consolidated Balance Sheets (in thousands except unit data) March 31, 2008 December 31, 2007* (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 10,876 $ 32,971 Restricted cash 14,568 6,029 Accounts receivable, trade, net of allowance of $231 in 2008 and $61 in 2007 32,474 16,487 Accrued revenues 141,663 117,622 Related party receivables 168 61 Assets from risk management activities 487 - Other current assets 8,471 6,723 Total current assets 208,707 179,893 Property, plant and equipment Gas plants and buildings 134,976 134,300 Gathering and transmission systems 1,268,451 780,761 Other property, plant and equipment 111,285 105,399 Construction-in-progress 94,056 33,552 Total property, plant and equipment 1,608,768 1,054,012 Less accumulated depreciation (160,000 ) (140,903 ) Property, plant and equipment, net 1,448,768 913,109 Other Assets: Intangible assets, net of accumulated amortization of $11,512 in 2008 and $8,929 in 2007 155,701 77,804 Long-term assets from risk management activities 708 - Other, net of accumulated amortization of debt issuance costs of $3,146 in 2008 and $2,488 in 2007 41,469 13,529 Goodwill 298,580 94,075 Total other assets 496,458 185,408 TOTAL ASSETS $ 2,153,933 $ 1,278,410 LIABILITIES & PARTNERS' CAPITAL Current Liabilities: Accounts payable, trade $ 55,710 $ 48,904 Accrued cost of gas and liquids 113,974 96,026 Related party payables 10 50 Escrow payable 14,568 6,029 Liabilities from risk management activities 35,584 37,852 Other current liabilities 27,646 9,397 Total current liabilities 247,492 198,258 Long-term liabilities from risk management activities 14,033 15,073 Other long-term liabilities 16,075 15,393 Long-term debt 1,090,500 481,500 Minority interest in consolidated subsidiary 885 4,893 Commitments and contingencies Partners' Capital: Common units (41,277,082 and 41,283,079 units authorized; 40,700,898 and 40,514,895 units issued and outstanding at March 31, 2008 and December 31, 2007) 481,455 490,351 Class D common units (7,276,506 units authorized, issued and outstanding at March 31, 2008) 219,590 - Class E common units (4,701,034 units authorized, issued and outstanding at March 31, 2008 and December 31, 2007) 92,962 92,962 Subordinated units (19,103,896 units authorized, issued and outstanding at March 31, 2008 and December 31, 2007) 2,438 7,019 General partner interest 19,227 11,286 Accumulated other comprehensive loss (30,724 ) (38,325 ) Total partners' capital 784,948 563,293 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 2,153,933 $ 1,278,410 See accompanying notes to condensed consolidated financial statements * Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 1 Table of Contents Regency Energy Partners LP Condensed Consolidated Statements of Operations Unaudited (in thousands except unit data and per unit data) Three Months Ended March 31, 2008 March 31, 2007 REVENUES Gas sales $ 236,692 $ 167,384 NGL sales 108,499 63,541 Gathering, transportation and other fees, including related party amounts of $53 and $353 61,986 19,878 Net realized and unrealized loss from risk management activities (13,657 ) (85 ) Other 11,715 5,710 Total revenues 405,235 256,428 OPERATING COSTS AND EXPENSES Cost of sales, including related party amounts of $403 and $5,418 313,589 211,937 Operation and maintenance 28,845 10,925 General and administrative 10,923 6,851 Loss on asset sales, net - 1,808 Management services termination fee 3,888 - Transaction expenses 348 - Depreciation and amortization 21,741 11,427 Total operating costs and expenses 379,334 242,948 OPERATING INCOME 25,901 13,480 Interest expense, net (15,406 ) (14,885 ) Other income and deductions, net 176 110 Minority interest (72 ) - INCOME (LOSS) BEFORE INCOME TAXES 10,599 (1,295 ) Income tax expense 251 - NET INCOME (LOSS) $ 10,348 $ (1,295 ) Less: General partner's make-whole allocation for prior year losses $ 569 $ - General partner's interest in current period net income (loss) 196 (26 ) Beneficial conversion feature for Class C common units - 1,385 Beneficial conversion feature for Class D common units 1,559 - Limited partners' interest in net income (loss) $ 8,024 $ (2,654 ) Earnings per unit: Amount allocated to common and subordinated units $ 8,024 $ (2,654 ) Weighted average number of common and subordinated units outstanding 59,229,507 42,356,956 Basic income (loss) per common and subordinated unit $ 0.14 $ (0.06 ) Diluted income (loss) percommon and subordinated unit $ 0.13 $ (0.06 ) Distributions per unit $ 0.40 $ 0.38 Amount allocated to Class B common units $ - $ - Weighted average number of Class B common units outstanding - 2,644,074 Basic and diluted incomeper Class B common unit $ - $ - Distributions per unit $ - $ - Amount allocated to Class C common units $ - $ 1,385 Total number of Class C common units outstanding - 2,857,143 Basic and diluted income per Class C common unit due to beneficial conversion feature $ - $ 0.48 Distributions per unit $ - $ - Amount allocated to Class D common units $ 1,559 $ - Total number of Class D common units outstanding 7,276,506 - Basic and diluted income per Class D common unit due to beneficial conversion feature $ 0.21 $ - Distributions per unit $ - $ - Amount allocated to Class E common units $ - $ - Weighted average number of Class E common units outstanding 4,701,034 - Basic and diluted incomeper Class E common unit $ - $ - Distributions per unit $ - $ - See accompanying notes to condensed consolidated financial statements 2 Table of Contents Regency Energy Partners LP Condensed Consolidated Statements of Comprehensive Income (Loss) Unaudited (in thousands) Three Months Ended March 31, 2008 March 31, 2007 Net income (loss) $ 10,348 $ (1,295 ) Hedgingamounts reclassified to earnings 10,435 (54 ) Net change in fair value of cash flow hedges (2,834 ) (12,445 ) Comprehensive income (loss) $ 17,949 $ (13,794 ) See accompanying notes to condensed consolidated financial statements 3 Table of Contents Regency Energy Partners LP Condensed Consolidated Statements of Cash Flows Unaudited (in thousands) Three Months Ended March 31, 2008 March 31, 2007 OPERATING ACTIVITIES Net income (loss) $ 10,348 $ (1,295 ) Adjustments to reconcile net income (loss) to net cash flows provided by operating activities: Depreciation and amortization, including debt issuance cost amortization 22,398 11,986 Equity income - (43 ) Risk management portfolio valuation changes 3,098 (124 ) Loss on asset sales - 1,808 Unit based compensation expenses 794 1,103 Cash flow changes in current assets and liabilities: Accounts receivable and accrued revenues (19,264 ) (1,959 ) Other current assets 2,800 598 Accounts payable, accrued cost of gas and liquids and accrued liabilities 25,950 5,220 Other current liabilities 18,249 10,617 Other assets and liabilities (6,835 ) (441 ) Net cash flows provided by operating activities 57,538 27,470 INVESTING ACTIVITIES Capital expenditures (97,896 ) (47,501 ) Acquisitions (574,059 ) - Acquisition of investment in unconsolidated subsidiary, net of $100 cash - (5,000 ) Proceeds from asset sales - 5,610 Net cash flows used in investing activities (671,955 ) (46,891 ) FINANCING ACTIVITIES Net borrowings under revolving credit facilities 609,000 33,400 Partner contributions 7,663 6 Partner distributions (24,341 ) (14,620 ) Net cash flows provided by financing activities 592,322 18,786 Net decrease in cash and cash equivalents (22,095 ) (635 ) Cash and cash equivalents at beginning of period 32,971 9,139 Cash and cash equivalents at end of period $ 10,876 $ 8,504 Supplemental cash flow information: Interest paid, net of amounts capitalized $ 5,047 $ 2,540 Non-cash capital expenditures in accounts payable 18,517 10,509 Non-cash capital expenditures for consolidation of investment in previously unconsolidated subsidiary - 5,650 Issuance of Class D common units for an acquisition 219,590 - See accompanying notes to condensed consolidated financial statements 4 Table of Contents Regency Energy Partners LP Condensed Consolidated Statements of Partners' Capital Unaudited (in thousands except unit data) Units Common Class D Class E Subordinated Common Unitholders Class D Unitholders Class E Unitholders Subordinated Unitholders General Partner Interest Accumulated Other Comprehensive Income (Loss) Total Balance - December 31, 2007 * 40,514,895 - 4,701,034 19,103,896 $ 490,351 $ - $ 92,962 $ 7,019 $ 11,286 $ (38,325 ) $ 563,293 Issuance of Class D common units - 7,276,506 - - - 219,590 - 219,590 Issuance of restricted common units and option exercises, net of forfeitures 186,003 - Unit based compensation expenses - 794 - 794 General partner contributions - 7,663 - 7,663 Partner distributions - (16,212 ) - - (7,642 ) (487 ) - (24,341 ) Net income - 6,522 - - 3,061 765 - 10,348 Net hedgingamounts reclassified to earnings - 10,435 10,435 Net change in fair value of cash flow hedges - (2,834 ) (2,834 ) Balance - March 31, 2008 40,700,898 7,276,506 4,701,034 19,103,896 $ 481,455 $ 219,590 $ 92,962 $ 2,438 $ 19,227 $ (30,724 ) $ 784,948 See accompanying notes to condensed consolidated financial statements *Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 5 Table of Contents Regency Energy Partners LP Notes to Unaudited Condensed Consolidated Financial Statements 1.Organization and Summary of Significant Accounting Policies Organization and Basis of Presentation.The unaudited condensed consolidated financial statements presented herein contain the results of Regency Energy Partners LP, a Delaware limited partnership, and its wholly owned subsidiaries.The Partnership and its subsidiaries are engaged in the business of gathering, processing, contract compression, marketing, and transportation of natural gas and/or NGLs.The Partnership operates and manages its business as three reportable segments: a) gathering and processing, b) transportation, and c) contract compression. On January 7, 2008, the Partnershipacquired all the outstanding equity of FrontStreet (the “FrontStreet Acquisition”) from ASC and EnergyOne for the issuance of 4,701,034 Class E common units of the Partnership to ASC and the cash payment of $11,752,000 to EnergyOne, inclusive of a payment to terminate a management services agreement in the amount of $3,880,000.FrontStreet owns a gas gathering system located in Kansas and Oklahoma, which isoperated by a third party. The Partnership financed the cash portion of the purchase price with borrowings under its revolving credit facility.In connection with the FrontStreet Acquisition, the General Partner entered into Amendment No. 3 to the Amended and Restated Agreement of Limited Partnership of the Partnership, which created the Partnership’s Class E common units.The Class E common units have the same terms and conditions as the Partnership’s common units, except that the Class E common units are not entitled to participate in earnings or distributions of operating surplus by the Partnership.The Class E common units were issued in a private offering conducted in accordance with the exemption from the registration requirements of the Securities Act of 1933 afforded by Section 4(2) thereof.The Class E common units converted into common units on a one-for-one basis on May 5, 2008. Because the FrontStreet Acquisition is a transaction between commonly controlled entities (i.e., the buyer and the sellers were each affiliates of GECC), the Partnership accounted for the acquisition in a manner similar to the pooling of interests method.Under this method of accounting, the Partnership reflected the historical balance sheet data for both the Partnership and FrontStreet instead of reflecting the fair market value of FrontStreet’s assets and liabilities.Further, certain transaction costs that would normally be capitalized were expensed.Common control between the Partnership and FrontStreet began on June 18, 2007.The Partnership recast the December 31, 2007 financial statements to reflect the as-if pooling accounting treatment of this acquisition.The three months ended March 31, 2008 statement of operations includes FrontStreet’s results for the entire quarter. The unaudited financial information as of, and for the three months ended, March 31, 2008 has been prepared on the same basis as the audited consolidated financial statements included in the Partnership’s Annual Report on Form 10-Kand in theForm 8-K filed on May 9, 2008 for the year ended December 31, 2007.In the opinion of the Partnership’s management, such financial information reflects all adjustments necessary for a fair presentation of the financial position and the results of operations for such interim periods in accordance with GAAP.All intercompany items and transactions have been eliminated in consolidation. Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with GAAP have been omitted pursuant to the rules and regulations of the SEC. Use of Estimates.The unaudited condensed consolidated financial statements have been prepared in conformity with GAAP and, of necessity, include the use of estimates and assumptions by management. Actual results could differ from these estimates. Intangible Assets.The total gross carrying amount of intangible assets that were subject to amortization was $167,213,000 and $86,733,000 at March 31, 2008 and December 31, 2007, respectively.Aggregate amortization expense for the three months ended March 31, 2008 and 2007 was $2,583,000 and $993,000, respectively. Recently Issued Accounting Standards.In January 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115” (“SFAS No. 159”), which permits entities to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis.The adoption of SFAS No. 159 in the three months ended March 31, 2008 had no impact on the Partnership’s financial position, results of operations or cash flows, as the Partnership has elected to continue valuing its outstanding senior notes at historical cost. In December 2007, the FASB issued SFAS No. 141(R) “Business Combinations” (“SFAS No. 141(R)”), which significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods.SFAS No. 141(R) is effective for fiscal years beginning after December 15, 2008.Generally, the effects of SFAS No. 141(R) will depend on future acquisitions. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
